Citation Nr: 1510806	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, claimed as secondary to diabetes mellitus type II.

7. Entitlement to service connection for peripheral neuropathy of the left upper extremity, claimed as secondary to diabetes mellitus type II.

8.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as secondary to diabetes mellitus type II. 

9.  Entitlement to service. connection for peripheral neuropathy of the left lower extremity, claimed as secondary to diabetes mellitus type II. 

10.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus type II. 

11.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to diabetes mellitus type II.

12. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hepatitis C.

13. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

14.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood.

15.  Entitlement to an increased evaluation for status post hemorrhoidectomy, external hemorrhoids, currently evaluated as 10 percent disabling.

16.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's eFolders reveals that several different VA outpatient progress notes from the Houston, Texas, VA Medical Center (VAMC), dated on different days in January 2015, are incomplete.  Thus, there exist records of relevant VA medical treatment that have not been associated with the record before the Board.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the January 2015 hearing before the undersigned, the Veteran provided detailed testimony as to how and why he was at the perimeter of U-Tapao Air Force Base in Thailand, where he contends that he was exposed to Agent Orange.  This testimony was more detailed than prior correspondence received from him in May 2010 and July 2011, which was the basis for a May 2012 VA memorandum that there was insufficient information to verify his Agent Orange exposure.  

The Veteran's detailed hearing testimony warrants additional development on the issue of whether he was exposed to Agent Orange, for purposes of service connection for diabetes mellitus, type II.  In this regard, the Board observes that the Veterans Benefits Administration (VBA) Adjudication Manual directs adjudicators to concede exposure to Agent Orange on a factual basis where the Veteran served in the U.S. Air Force "during the Vietnam era" at one of the Royal Thai Air Force Bases, including U-Tapao.  M21-1MR, pt. IV, subpt. ii. ch. 2, § C.10.q.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended if a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence.  Id.

Where exposure cannot be conceded on this basis, the RO is required to ask the Veteran for the approximate dates, location, and nature of the alleged exposure, and then make a formal determination as to whether further development to the JSRRC is appropriate.  Id.

The Veteran's claims for service connection for hypertension, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, erectile dysfunction and GERD are inextricably intertwined with the diabetes mellitus issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

A March 2010 VA examination report provides the medical opinion that it was less likely as not that the Veteran's hearing loss was the result of or caused by his military service.  The examiner explained that the Veteran's hearing was normal at the exit of his service, as evidenced by his audiological exit examination.  

However, the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability. Hensley v. Brown, 5 Vet. App. 155 (1993).

During the January 2015 hearing, the Veteran testified that during a January 8, 2015, appointment, VA had increased the dosage of medication for his service-connected anxiety.  As noted above, the corresponding VA progress note contained in the record before the Board is incomplete.  This increase in dosage occurred since the most recent VA psychiatric examination of the Veteran, which took place in February 2014.   Moreover, the February 2014 examination was actually a PTSD Disability Benefits Questionnaire (DBQ), not an evaluation of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.  

Also during the January 2015 hearing, the Veteran testified that a loss of blood that occurred during a June 2014 VA hospitalization was due to hemorrhoids.  A corresponding June 2014  VA treatment note provides that the Veteran had anemia, possibly secondary to hemorrhoids. 

Therefore, due to the passage of time and the evidence of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected adjustment disorder with mixed anxiety and depressed mood, and hemorrhoids on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Further, the VA psychiatric examination should differentiate between symptomatology attributed to the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood and his PTSD, which is currently not service-connected, as the Board is precluded from doing so.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's claim for a TDU is inextricably intertwined with the other issues being remanded.  See Harris, supra.  On appeal, any indicated development should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record complete copies of all VA medical records that have not been associated with the eFolders, including those from the Houston VAMC.

2.  Undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20, and send a request to the JSRRC in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Thailand at U-Tapao Air Force Base, including alleged duties along the perimeter of the Air Force Base, based on the information of record.

All documentation of such efforts and responses should be added to the record.  The AOJ should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the record.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss disability that may be present.  The Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence in the eFolders, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss is causally related to the Veteran's active duty.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner is requested to provide a rationale for any opinion expressed.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.  The eFolders must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

The examiner is requested to differentiate between symptomatology attributed to the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood and his PTSD, which is currently not service-connected, or explain why it is not possible to do so.

A complete rationale for all opinions expressed must be provided.  

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected hemorrhoids.  The eFolders file must be made available to the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hemorrhoids.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

6.  In light of the results of the foregoing development, conduct any development required for the proper adjudication of the Veteran's TDIU claim.  

7.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




